—Judgment, Supreme Court, Bronx County (Caesar Cirigliano, J.),rendered November 21, 1997, convicting defendant, after a nonjury trial, of assault in the second degree (two counts) and criminal possession of a weapon in the fourth degree, and sentencing him, as a second felony offender, to two terms of 5 years and one term of 1 year, all to run concurrently, unanimously affirmed.
*350The verdict was not against the weight of the evidence. The evidence supports the court’s finding that although a reasonable doubt existed as to whether defendant had the intent to cause serious physical injury, defendant had the intent to cause physical injury.
We perceive no abuse of sentencing discretion. Concur — Williams, J. P., Mazzarelli, Rubin, Buckley and Friedman, JJ.